Citation Nr: 9910390	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  96-39 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left ankle/foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from July 1966 to May 
1978, from August 1978 to August 1980, and from September 
1980 to February 1990.

This appeal arises from a January 1997, Department of 
Veterans Affairs Regional Office (VARO), St. Petersburg, 
Florida rating decision, which, in pertinent part, denied the 
appellant's claim for entitlement to service connection for a 
left foot condition as not well grounded, and from a May 1997 
rating decision which denied the appellant's claim for 
entitlement to service connection for a left ankle 
disability.  In its May 1998 decision, the Board noted that 
the appellant's appeal regarding denial of service connection 
for a left ankle disability had not been perfected, and that 
his claim for service connection for a left foot disability 
had been previously denied in a September 1978 VARO rating 
decision.  Therefore, the Board referred the issue of 
entitlement to service connection for a left ankle 
disability, and remanded his claim for service connection for 
a left foot disability for issuance of a supplemental 
statement of the case regarding the applicable authority and 
regulations on finality of VARO's September 1978 decision.

The appellant subsequently perfected his appeal regarding the 
issue of entitlement to service connection for a left ankle 
disability, and VARO's October 1998 Supplemental Statement of 
the Case referenced 38 C.F.R. § 3.104 regarding finality of 
decisions.


FINDINGS OF FACT

1.  The appellant served on active duty from July 1966 to May 
1978, from August 1978 to August 1980, and from September 
1980 to February 1990.

2.  Competent medical evidence indicates that the appellant 
currently has a chronic left ankle disability as the result of 
foot and ankle injury in service.


CONCLUSION OF LAW

A chronic left ankle disability was incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1131,  5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter and for clarification purposes, the 
Board notes that the previously bifurcated issues of 
entitlement to service connection for a left foot disability 
and a left ankle disability have been merged in order to more 
accurately reflect the appellant's contentions.  The 
appellant has used the terms synonymously and service medical 
records do not reflect any left "foot" disabilities, other 
than pes planus, for which he has already received 
entitlement to service connection.

Therefore, the Board finds the appellant's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Accordingly, the Board finds that all relevant 
evidence has been properly developed and that the duty to 
assist the appellant in developing pertinent facts, as set 
forth in 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The appellant is seeking service connection for a left 
ankle/foot disability.  Under pertinent law and VA 
regulations, service connection may be granted if the 
disability was incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  It is not necessary to have a diagnosis of a 
particular disability during service, but it is necessary to 
have manifestations sufficient to establish that a disability 
was present.  38 C.F.R. § 3.303(d) (1998).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(1998).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

The Board will first review the appellant's pertinent medical 
history regarding his claim for service connection.

Service medical records for the appellant's first period of 
active duty were negative for any complaints or findings 
referable to his left ankle/foot.  Treatment records for his 
second period of service reported that he twisted his left 
ankle while playing basketball in January 1970.  An x-ray was 
ordered, which was negative, and an ace wrap was provided.  
June 1972, August 1977, and February 1978 annual physical 
examinations were negative for any complaints regarding his 
left ankle, and his lower extremities were described as 
normal.  

A May 1980 military treatment entry reported that the 
appellant had twisted his left ankle 1 week earlier, and 
complained of pain just below the lateral malleolus.  The 
examiner observed tenderness over, inferior, and just anterior 
to the lateral malleolus with pain on dorsiflexion.  X-ray was 
negative for any abnormalities, and the examiner assessed a 
sprained left ankle.  The appellant continued to complain of 
swelling and pain in June 1980.  The examiner observed that 
the appellant had tenderness over the medial ligament with no 
pain on flexion or extension and slight pain on medial 
rotation of the foot.  The examiner assessed resolving pain of 
the left ankle.  The appellant was provided a limitation of 
duty status to June 1980, which was later extended to July 
1980, with no running, jumping or exercise.

A September 1980 annual physical examination was conducted.  
The appellant denied any bone, joint or other deformity, or 
foot trouble.  

A March 1982 entry reported that the appellant complained of 
ankle pain and swelling of 1 week's duration after he 
aggravated a year old injury of a torn ligament which had been 
previously casted for 6 weeks.  He reported that it started to 
bother him earlier in the week during a "run."  The examiner 
observed that the appellant had tenderness inferiorly and 
posteriorly with mild capillary rupture.  X-ray was negative.  
The examiner assessed "strain."

An August 1984 military periodic examination was negative for 
any complaints or findings referable to the appellant's left 
ankle/foot, and his lower extremities were described as 
normal, with the exception of a finding of pes planus.

A July 1985 military treatment entry reported that the 
appellant "jammed" his left foot into a stationary bag.  The 
examiner assessed left ankle sprain with possible posterior 
malleolar fracture.  A radiologic report revealed an 
indication of fragmentation adjacent to the tip of the medial 
malleolus, and an acute fracture could not be excluded at the 
time.  A wrap and crutches were provided.  A follow-up 
appointment was subsequently conducted.  It was recommended 
that the appellant continue to use his crutches for 3 days.  
No acute fracture was seen on x-ray.  However, a small 
anterior spur of the distal tibia consistent with old trauma 
was observed.

A June 1986 periodic examination was negative for any 
complaints or findings referable to the appellant's ankles, 
and his lower extremities and musculoskeletal system was 
described as normal.

A July 1986 military treatment entry reported that the 
appellant complained of pain in his left ankle with a history 
of multiple sprains.  He reported that the pain occurred on 
the lateral aspect with swelling after exercise.  The examiner 
observed minimal tenderness of the left talofibial ligament.  
X-ray revealed no fracture, and the examiner's impression was 
of chronic ankle sprain.  The appellant was provided a splint 
and advised to follow-up as needed.

A January 1989 radiological report indicated that a left ankle 
x-ray series was conducted, after the appellant fell down some 
steps, to rule out fracture.  The impression was of soft 
tissue swelling around the ankle.  In the absence of bony 
fracture the possibility of ligamentous rupture had to be 
considered with the soft tissue swelling.

The appellant's January 1989 military retirement examination 
reported that he denied bone, joint or other deformity.  His 
lower extremities were described as normal with the exception 
of mild pain in his left hip with external rotation.

Private medical treatment records from Kaiser Permanente 
Medical Center, dated from April 1994 to May 1994, were 
negative for any complaints or findings referable to the 
appellant's left ankle.

Post service military medical treatment records, dated from 
February 1991 to April 1994, were negative for any complaints 
or findings referable to a left ankle disability.

A VA general medical examination was conducted in April 1995.  
A musculoskeletal examination revealed no evidence or history 
of trauma.  No scars were noted.  There were no significant 
deformities or abnormalities.  There was no history or 
physical evidence of swelling, atrophy, tenderness or 
limitation on flexion or extension throughout the 
musculoskeletal examination.  His feet did not appear to have 
evidence of rigidity, spasm, circulation disturbances, 
swelling,callouses, loss of strength or sensory deficits.  

A VA joints examination was also conducted.  The appellant 
complained of swelling of his knees, and pain and numbness in 
his left wrist and fingers, but made no reference to his left 
ankle.  No findings referable to his left ankle were 
indicated.

An October 1995 statement from the appellant's podiatrist, 
Steven Baker, D.P.M, was submitted, which indicated that the 
appellant had been receiving treatment for complaints of heel 
and arch pain, and that he did well with mechanical control of 
his plantar fascial strain.  However, no complaints referable 
to his ankle were indicated.

At his February 1997 hearing on appeal, the appellant 
testified regarding his left ankle.  He claimed that he 
injured his left foot three times during service.  Once when 
he stepped off a curb and "blew the ligament", and twice in 
one year after he "slid into second base."  He reported that 
he was told there was a small bone that was cracked but 
difficult to see on x-ray.  He testified that the only problem 
he now had was that his ankle would swell.  He denied any 
injury to his left ankle after service.  He reported that he 
had not sought medical treatment after service for his ankle, 
and just took over-the-counter medication when necessary. 

A VA joints examination was conducted in April 1997.  The 
appellant reported a history of pes planus and bone spurs by 
x-ray on both heels.  He claimed that he sometimes had to walk 
seven miles in a day at work.  He reported that when he wakes 
up in the morning his feet hurt and his left ankle swells, and 
that his feet swell by the end of the day.  Examination of his 
ankles revealed good range of motion.  The plantar flexion on 
the left was 55 degrees, compared to 60 degrees on the right, 
with dorsiflexion to 4 degrees on the left, compared to 2 
degrees on the right.  The examiner diagnosed status post 
fracture of the left ankle with tender talofibular ligament.  
He remarked that although the appellant claims to have had an 
injury with a chip fracture to his left ankle in 1984 and 
1985, at this time the x-ray would probably be negative.  He 
further commented that "[i]t is more likely than not that he 
did sustain a small fracture of his left ankle."

A VA joints examination was also conducted in August 1998.  
However, the examination focused upon the appellant's knee 
disability and no findings referable to his left ankle were 
indicated.

Analysis

The medical evidence is negative for any left foot 
abnormalities during service other than service-connected pes 
planus, but shows that the appellant was treated for left 
ankle injuries and strain several times during service.  
Although he did not seek treatment for his left ankle after 
service, he subsequently reported as medical history that his 
left ankle swelled after service, for which he took over-the-
counter medication.  According to the medical evidence, he 
currently suffers from some limitation of motion of the left 
ankle compared to the right, and the medical examiner 
indicated that the appellant "more than likely" had a 
fracture of his left ankle.  There is no evidence of any 
intercurrent injury since service.  

According to 38 U.S.C.A. § 5107(b), when there is an 
approximate balance of the positive and negative evidence 
regarding the merits of a claim, the benefit of the doubt is 
to be given to the claimant.  This is a codification of the 
long-standing policy of the Department of Veterans Affairs 
(VA) set out at 38 C.F.R. § 3.102 (1998), which provides that 
when "a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant."  The Court of Veterans 
Appeals discussed the history and meaning of these provisions 
in Gilbert v. Derwinski, 1 Vet.App. 49, 54-55 (1990), stating 
that "[w]hen all of the evidence is assembled, the Secretary, 
or his designee, is then responsible for determining whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied."  Id. at 55.

With application of the benefit of the doubt rule, the Board 
finds that the appellant has chronic left ankle disability 
resulting from injury to the foot and ankle during service.  
This grant is considered by the Board to be a complete grant 
of the benefit requested in this case.  As was stated 
previously, the record does not show that the appellant has 
chronic disability of the left foot that is related to 
service other than that for which service connection has 
already been established.



ORDER

Service connection for a left ankle disability is granted. 




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals




 

